Citation Nr: 1437252	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  08-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right ankle degenerative joint disease.  

2.  Entitlement to an initial evaluation in excess of 20 percent for right ankle laxity.  

3.  Entitlement to an initial evaluation in excess of 30 percent prior to December 20, 2011, for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 50 percent since December 20, 2011, for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard and had active service from June 1993 to August 1993, March 2003 to July 2003 and August 2005 to November 2006.  

These matters originally come before the Board of Veterans' Appeals (Board) from September 2007, May 2008 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a March 2009 the Veteran was granted an extended temporary total evaluation for his right ankle disability for the period from March 18, 2008 until October 1, 2008.  He filed a Notice of Disagreement for this decision, but specifically for the issue of a proposed reduction in rating, not for a further extension of the temporary total rating.  Therefore, the issue of an extended period for a temporary total evaluation is not before the Board.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing was created and associated with the claims file.  

This claim was previously remanded by the Board in October 2011.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

The Veteran's evaluation for PTSD was increased from 30 percent to 50 percent in a January 2013 rating decision, effective December 20, 2011.  Absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran has not filed such a waiver, the issue of an increased initial rating for PTSD remains before the Board.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing systems reveals an additional record which is pertinent to the present appeal.  The Veteran's July 2014 Appellant Brief is located in Virtual VA.  


FINDINGS OF FACT

1.  The preponderance of the evidence show the Veteran's ankle disability is not manifested by ankylosis.  

2.  The preponderance of the evidence shows the Veteran's ankle instability is not manifested by impairment of the tibia and fibula by nonunion with loose motion or malunion with marked knee or ankle disability.  Findings are commensurate with no more than moderate impairment.

3.  The preponderance of the evidence prior to December 20, 2011 demonstrates that the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks and symptoms such as sleep impairment, irritability and depressed mood.  

4.  The preponderance of the evidence since December 20, 2011 demonstrates that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, and difficulty establishing and maintaining effective work and social relationships. 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for right ankle degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5271 (2013).  

2.  The criteria for an initial rating in excess of 20 percent for right ankle laxity have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Codes 5299, 5262 (2013).  

3.  For the period prior to December 20, 2011, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  

4.  For the period since December 20, 2011, the criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice that was provided in July 2007, January 2008 and March 2008 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in August 2007, April 2008, December 2008, November 2011, December 2011 and January 2012.  There is no additional evidence that need be obtained.  

Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Right Ankle Disability

Degenerative arthritis is to be rated on the basis of limitation of motion for the specific joints involved unless the rating for those joints is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the ankle is to be rated at 20 percent for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Ankylosis of the ankle will be rated 20 percent disabling when in plantar flexion, less than 30 degrees.  A 30 percent rating is for assignment where ankyloses is in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The Board must consider whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  The Court has clearly indicated that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27.  

The Court also stated that the Board can change the Diagnostic Code, if appropriate to give the Veteran an increased rating.  Butts v. Brown, 5 Vet. App. 532 (1993).  

The Veteran sought treatment from a private clinician, E.S., in February 2006.  She noted no swelling or bruising and fairly good range of motion, but some pain to palpitation. 

A VA outpatient orthopedic treatment record from March 2007 notes that the Veteran was given steroids and physical therapy after his in-service ankle injury, but he still experienced intermittent swelling, numbness that resolves and instability in the joint.  The examiner found laxity compared to the left side, but no anterior drawer sign in the ankle joint itself.  A review of the imaging the Veteran brought with him showed traumatic changes around the ankle.  

The Veteran was afforded a VA examination in August 2007.  There, the Veteran complained of pain 45 minutes each day, though he could be pain free when sitting or resting.  He also stated that his ankle became swollen with physical activity and that it could be rolled easily.  The Veteran stated that his ankle prohibits running in his job and that he uses an ankle brace daily.  The examination revealed that the Veteran had some limitation of motion with plantar flexion with pain at the end of any movement.  There was some further limitation of motion on repetitive testing.  The examiner stated that the March 2007 imaging showed mild degenerative joint disease of the ankle.  

The Veteran was seen by a private orthopedist, Dr. W.C.J., in November 2007.  There, he complained of right ankle pain and chronic instability.  The examiner noted good range of motion in the ankle, but noted some laxity with anterior drawer and tilt testing as well as some tenderness to palpitation.  The examiner also noted early arthritic changes in imaging done March 2007.  The examiner assessed right ankle pain with chronic instability and recurrent sprains.  

The Veteran was afforded a VA examination in December 2008.  There, he stated that his previous physical therapy had yielded slight improvement, but he still complained of instability and intermittent ankle pain associated with stepping off stairs or stepping the wrong way.  When the pain occurred, it lasted for one to two hours and swelling has caused his shoe size to increase from 10 to 12.  The Veteran also described limitations such as his switch from the narcotics squad to administrative duty, inability to do yard work, difficulty getting in and out of the shower and playing with his children.  The Veteran uses one ankle brace at work and a different one at home.  The examiner noted very limited ranges of motion in dorsiflexion and plantar flexion all with pain throughout, but no further limitation after repetitions due to pain or fatigue.  There was no tenderness or pain to palpitation and strength was 4/5.  

VA outpatient treatment records show the Veteran was fitted for an ankle brace in February 2009 and given a TENS unit in July 2010.  

The Veteran was afforded a VA ankle examination in January 2012 in which the claims file was reviewed and no changes were needed from the November 2011 examination.  At the November 2011 examination, the Veteran's plantar flexion was full with pain at the extreme, but he was unable to achieve any dorsiflexion, and experienced pain upon attempting it.  These results were duplicated upon repetitive use testing.  The examiner noted that the Veteran had functional loss of the ankle in the form of less movement than normal and pain on movement.  The examiner also noted localized tenderness or pain on palpitation.  Muscle strength was full on both plantar flexion and dorsiflexion, there was no laxity compared to the opposite side in either the anterior drawer or talar tilt tests and there was no ankylosis.  The Veteran has no history of shin splints but had a ligament repair surgery in 2007 which left a scar of less than 39 square centimeters.  The Veteran uses a brace and a TENS unit regularly, but the functioning of the ankle is not so diminished that amputation with a prosthesis would serve the Veteran equally well.  Imaging confirmed arthritis in the right ankle.  The Veteran stated to the examiner that the ankle disability has left him unable to perform his job.  The Veteran is a police officer but states he was demoted from street work to administrative staff because of his ankle.  

At his May 2011 hearing, the Veteran stated that he can walk with pain and that his ankle limited his activities.  He noted that he was limited in his job as a police officer to administrative duties and that he had fallen because of his ankle six weeks prior.  He stated he could walk a mile before he had to stop, but that he could not climb a ladder.  He reported missing seven to ten days of work due to his disability, and noted that sometimes even his administrative duties required walking.  

The Veteran also stated in his March 2009 Notice of Disagreement that he had daily flareups of his ankle and that is would swell up if he did not wear his brace.  

The Veteran's symptoms are not severe enough to merit a higher rating for degenerative joint disease.  The Veteran's disability is rated 20 percent on limitation of motion of the ankle based on marked limitation of motion.  This is the highest schedular rating for the ankle based on limitation of motion.  No other Diagnostic Code can be assigned for this disability because there is no evidence of ankylosis, no malunion of the os calcis or astragalus and no astragalectomy.  

Impairment of the tibia and fibula by nonunion of, with loose motion, requiring brace should be evaluated at 40 percent.  Impairment of the tibia and fibula by malunion with marked knee or ankle disability is to be evaluated at 30 percent.  Impairment of the tibia and fibula by malunion with moderate knee or ankle disability is to be evaluated at 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  This code is used by analogy to evaluate the instability of the ankle.

The Veteran's symptoms are not severe enough to merit a higher rating for laxity.  There is no Diagnostic Code for laxity, so VA must rate by analogy.  There is no note of nonunion of the tibia and fibula.  There is also no note of malunion, but there is some level of ankle disability.  The Veteran cannot climb a ladder and has some difficulty with stairs, getting in and out of the shower and some pain when he drives.  Despite this, the Veteran can walk up to a mile with his brace or cane and is still able to perform the activities daily life and his administrative job.  Therefore, the ankle disability is not marked, but rather is moderate.  These findings, as noted, are commensurate with no more than moderate instability.

As no change in Diagnostic Code is possible to yield a higher rating for the Veteran, there is no need to do so under Butts.   

The Veteran also cannot be rated higher under DeLuca because while he has some pain on motion, his pain does not cause further functional loss of his ankle.  

The issue of the Veteran's ankle has been referred to the Director of the Compensation Service for determination of whether an extra-schedular rating was warranted.  In a November 2012 decision, the Director determined that the "evidentiary record does not support criteria for entitlement to an extra-scheduler evaluation for either laxity or DJD of the right ankle."  The Director further stated that the Veteran's re-assignment of duties was not evidence of interference with employability, nor does it show the regular rating criteria as impractical.  

PTSD

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
 
A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning scale, with scores ranging between zero and 100 percent.  Global Assessment of Functioning scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the Global Assessment of Functioning scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at 44.  While Global Assessment of Functioning scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  

A February 2008 VA outpatient treatment record noted restless sleep, depression and seclusion and avoidance behaviors.  The Veteran was also noted to have limited interests, fatigue, irritability, nightmares and flashbacks.  

The Veteran was afforded a VA examination in April 2008.  There, the Veteran reported having difficulty with his home life due to irritability and anger.  He reported symptoms such as sleep impairment, nightmares, hypervigilance, avoidance and isolation.  The Veteran stated he had friends and used to enjoy fishing but does not have hobbies because of his recent surgery.  The Veteran is the interim police chief of his town.  He reported taking a class but having to withdraw because the topic was about understanding terrorism and it caused him difficulty due to his PTSD symptoms.  The examiner noted blunted affect, some depression and decreased appetite.  The Veteran reported thoughts of suicide six months prior but no attempts and no current suicidal or homicidal ideation.   The Veteran was assigned a GAF score of 55.  

In August 2008, the Veteran submitted lay statements from his wife, a coworker and a close friend who was his teacher.  His coworker's statement noted the Veteran's decreased memory, decreased mood stability, flat affect, and lack of emotion.  His friend's statement noted a "darker" personality than before service, discomfort discussing service and irritability in the form of quick and hostile responses.  The wife's statement note a behavior change since his service in the form of sleep impairment, nightmares, irritability suicidal thoughts, isolative behavior, memory loss and anxiety.  

A March 2010 VA outpatient treatment record noted isolation and depression, but improved sleep.  

The Veteran was subject to a Medical Evaluation Board in May 2011.  There, it was noted that the Veteran experienced depressed mood and sleep impairment with nightmares.  He was reported to avoid activities with large crowds, and to enjoy isolative activities such as woodwork and walking on the beach.  He also enjoyed spending time with his family.  The Veteran reported impaired concentration, forgetting to complete tasks and impaired short term memory.  The Veteran denied suicidal thoughts but admitted to wondering if his absence would be better for his family.  The Veteran reported intrusive thoughts triggered by reminders of his service such as loud noises or situations with multiple stimuli.  The examiner also noted the Veteran experiences anxiety in the form of exaggerated startle response, generalized hyperarousal and irritability.  The Veteran denied panic attacks.  The Veteran was noted to be able to perform the activities of daily life.  The Veteran reported generally preferring isolation but enjoying spending time with his wife and daughter and socializing with a few friends through activities such as fishing.  The Veteran was assigned GAF score of 65.  The examiner stated that the Veteran experiences occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to his symptoms, but that he was generally functioning satisfactorily.  

At his videoconference hearing, the Veteran reiterated his symptoms such as nightmares, anger, suicidal thoughts without plans, memory loss and panic attacks.  In other statements the Veteran testified as to his paranoia and depression.  

VA outpatient treatment records in September 2011 noted avoidance behaviors, feelings of numbness and detachment, hypervigilance, and nightmares

The Veteran was afforded a VA examination in December 2011.  There, he was assigned a GAF score of 55. The examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he lived at home with his wife of 11 years with his daughter and stepson.  The Veteran's other three children from different partners visit on weekends, holidays and during the summer.  The Veteran reported difficulty with sleep, nightmares, intrusive thoughts, panic attacks, hypervigilance, exaggerated startle response, isolation, difficulty being around Arabs, difficulty relating to others and depressed mood.  The examiner noted the Veteran had recurring distressing recollections and dreams, efforts to avoid anything associated with his trauma, feelings of detachment, sleep impairment, irritability, hypervigilance and exaggerated startle response.  The examiner also noted symptoms of depressed mood, anxiety, panic attacks more than once per week and difficulty establishes and maintaining effective work and social relationships.  The examiner noted the absence of symptoms such as memory loss, impaired judgment, speech, impulse control, thought process, neglect of personal hygiene, suicidal or homicidal ideation, delusion or hallucinations.  The examiner stated that the diagnosis of PTSD alone did not render the Veteran unable to secure or maintain substantially gainful employment.  As noted, while he has taken on administrative duties because of his ankle problems, there is no showing that he is not working due to the PTSD.

For the period prior to December 20, 2011, the Veteran's symptoms do not warrant a rating in excess of 30 percent.  He has symptoms of restless sleep, depression, seclusion and avoidance behaviors.  He was also noted to have limited interests, fatigue, nightmares, flashbacks and difficulty with his home life due to irritability and anger.  Despite this, the Veteran is able to live with his family and he reported having friends.  He enjoys spending time alone, but also with his wife and daughter and friends.  He avoids large crowds and multiple stimuli but is able to go out to eat or shopping with his wife.  He was at one point was the interim police chief of his town and has maintained a position in the police department.  The Veteran stated that he is no longer able to enjoy his hobby of fishing with friends because of his recent surgery.  The Veteran has some blunted or flat affect and decreased appetite.  The Veteran has had suicidal thoughts but has no reports of plans or attempts.  He has no homicidal ideation.  The Veteran's GAF scores ranged from 55 to 65, in the range of mild to moderate symptoms.  He is able to perform the activities of daily life, including managing finances and administrative duties at work.   The Veteran has not had panic attacks during this period.  He also has no impairment of speech, judgment, thinking or long-term memory.  

For the period since December 20, 2011, the Veteran's symptoms do not warrant a rating in excess of 50 percent.  During this period, the Veteran continued to live with his wife and two children and maintained good relationships with his other children, as evidenced by their frequent visits.  He had difficulty with sleep, nightmares, intrusive thoughts, panic attacks more than once per week, hypervigilance, exaggerated startle response, isolation, difficulty being around Arabs, difficulty relating to others and depressed mood.  He also has difficulty establishing and maintaining effective work and social relationships.  Despite this, he has maintained his job as a policeman, although in an administrative capacity, which is not his preference.  His examiner noted the absence of symptoms such as memory loss, impaired judgment, speech, impulse control, and thought process, neglect of personal hygiene, suicidal or homicidal ideation, delusions or hallucinations.  The examiner further stated that the diagnosis of PTSD alone did not render the Veteran unable to secure or maintain substantially gainful employment.  There is no evidence of suicidal ideation, obsessional rituals, speech difficulties or spatial disorientation.  

Staged ratings are already in effect as described above.  Further staging of rating is not necessary as the Veteran's symptoms are unchanged during each period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's PTSD warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has PTSD symptoms including feelings of detachment, sleep impairment, hypervigilance, irritability, exaggerated startle response, panic attacks, depression and anxiety.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is against the claims for increased rating for both ankle disabilities and PTSD, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for right ankle degenerative joint disease is denied.  

Entitlement to an initial evaluation in excess of 20 percent for right ankle laxity is denied.  

Entitlement to an initial evaluation in excess of 30 percent prior to December 20, 2011, for PTSD is denied.  

Entitlement to an initial evaluation in excess of 50 percent since December 20, 2011, for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


